DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action September 1, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugama et al (US 2017/0031341 A1) in view of Yilmaz et al (US 2013/010680 A1).
As to claim 1: Sugama discloses an information processing apparatus (Figs. 1-21, an information processing apparatus) comprising: 
an image information acquisition unit that acquires image information of an input unit and a display apparatus, from an imaging apparatus that captures an image of the input unit by which information is input and captures an image of the display apparatus (Fig. 1, “an image information acquisition unit 37-38” that acquires image information of “an input unit” and “a display apparatus 22”, from “an imaging apparatus 17” that captures an image of the input unit by which information is input and captures an image of the display apparatus; ¶0033-0040, wherein user’s hand/gesture represents an input unit and the screen represents the display apparatus), 
wherein a marker for determining a position and an attitude of the input unit (Figs. 1-8, “a marker 43-44” for determining a position and an attitude of the input unit; 
and a generation unit that generates display information for the display apparatus that displays the image of the input unit and displays the image of the display apparatus based on the image information (Figs. 1-21, “a generation unit 12” that generates display information for the display apparatus that displays the image of the input unit and displays the image of the display apparatus based on the image information; ¶0033-0043).
Sugama does not expressly disclose the input unit has a marker. However, Yilmaz teaches an information processing apparatus comprises an input device (Figs. 1-7, an information processing apparatus comprises “an input device 20”), wherein the input unit has a marker (Figs. 1-7, the input unit has “a marker 40”; ¶0028), wherein the marker has an actual size and a deformation state of the marker (Figs. 1-7, the marker has an actual size and a deformation state of the marker, wherein the deformation state represents the input device is turned to different direction). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed 
As to claim 3: Sugama discloses the generation unit generates display information for displaying theApplication No.: 16/198,893 image of the input unit, according to an actual size and an actual shape of the input unit, based on the position and the attitude of the input unit determined by the determination unit (Figs. 1-8, 0033-0057).  
As to claim 4: Sugama discloses the determination unit further determines a position and an attitude of a user's hand, and wherein the generation unit generates display information for displaying an image of the user's hand, according to an actual size and an actual shape of the user's hand, based on the position and the attitude of the user's hand determined by the determination unit (Figs. 1-8, ¶0033-0057).  
As to claim 5: Claim 5 is a dependent claim of claim 1. The combination of the prior arts Sugama and Yilmaz further disclose claim limitation of a contact detection unit 
As to claim 6: Claim 6 is a dependent claim of claim 1. The combination of the prior arts Sugama and Yilmaz further disclose claim limitation of the generation unit generates display information for displaying information input by the plurality of input units being in contact with each other, as additional information (Sugama: Fig. 1-8, ¶0033-0057; Yilmaz: Figs. 1-7, ¶0025-0030). In addition, the same motivation is used as the rejection of claim 6.  
As to claim 7: Sugama discloses a storage unit that stores the additional information (Fig. 3, “a storage unit 31” that stores the additional information).  
As to claim 12: Claim 12 is another version claim of claim 1. The combination of the prior arts Sugama and Yilmaz further disclose a display apparatus (Sugama: Figs. 1-21, “a display apparatus 1”; Yilmaz: Figs. 1-3, a display apparatus) comprising: 
a display information acquisition unit that acquires display information for displaying an image of an input unit and an image of the display apparatus, based on image information of the input unit and the display apparatus acquired from an imaging apparatus that captures the image of the input unit by which information is input and captures an image of the display apparatus (Sugama: Figs. 1-21, “a display information acquisition unit 10” that acquires display information for displaying an image of an input unit and an image of the display apparatus, based on image information of the input unit and the display apparatus acquired from “an imaging apparatus 17/18” that captures the 
wherein the input unit has a marker for determining a position and an attitude of the input unit based on image information of the marker which is captured by the imaging apparatus by comparing an actual size of the marker and a size and deformation state of the marker captured by the imaging apparatus and calculating a distance from the imaging apparatus to the marker captured by the imaging apparatus and the attitude of the marker captured by the imaging apparatus (Sugama: Figs. 1-21, the input unit for determining a position and an attitude of the input unit based on image information by the imaging apparatus 17/18 and calculating a distance from the imaging apparatus to the input unit; ¶0033-0057; Yilmaz: Figs. 1-3, “the input unit has a marker 40”, wherein the maker has an actual size and a size of deformation state of the marker when the input unit is turned to different direction; ¶0028); and 
an image display that displays the image based on the display information, wherein the display information acquisition unit acquires display informationApplication No.: 16/198,893 which is updated according to information which is input by using the input unit displayed on the image display (Sugama: Figs. 1-21, “an image display 22” that displays the image based on the display information, wherein the display information acquisition unit acquires display informationApplication No.: 16/198,893 which is updated according to information which is input by using the input unit displayed on the image display; ¶0033-0057). In addition, the same motivation is used as the rejection of claim 12.
As to claim 15: Claim 15 is another version of claim 1. The combination of the prior arts Sugama and Yilmaz disclose an information processing system (Sugama: Figs. 1-21, an information processing system 1”) comprising: 
an imaging apparatus that captures an image of an input unit by which information is input and captures an image of a display apparatus (Sugama: Figs. 1-21, “an imaging apparatus 17/18” that captures an image of an input unit by which information is input and captures “an image of a display apparatus 22”, wherein the user’s hand represents the input unit; ¶0033-0057; Yilmaz: Figs. 1-7, “an input unit 20”), wherein the input unit has a marker for determining a position and an attitude of the input unit (Sugama: Figs. 1-21, the image apparatus determines a position and an attitude of the input unit; Yilmaz: Figs. 1-7, the input unit has “a marker 40”; ¶0028); the display apparatus that displays an image based on display information (Sugama: Figs. 1-21, the display apparatus that displays an image based on display information; ¶0033-0057); and 
an information processing apparatus that generates the display information (Figs. 1-21, “an information processing apparatus 37-38” that generates the display information; ¶0033-0057), 
wherein the information processing apparatus includes 
an image information acquisition unit that acquires image information of the input unit and the display apparatus from the imaging apparatus (Sugama: Figs. 1-21, “an image information acquisition unit 10” that acquires image information of the input unit and the display apparatus from the imaging apparatus; ¶0033-0057), 

a generation unit that generates display information for the displayApplication No.: 16/198,893 apparatus that displays the image of the input unit and displays the image of the display apparatus based on the image information, and wherein the generation unit updates the display information for the display apparatus, according to information which is input by using the input unit displayed on the display apparatus (Sugama: Figs. 1-21, “a generation unit 30” that generates display information for the displayApplication No.: 16/198,893 apparatus that displays the image of the input unit and displays the image of the display apparatus based on the image information, and wherein the generation unit updates the display information for the display apparatus, according to information which is input by using the input unit displayed on the display apparatus; ¶0033-0051). In addition, the same motivation is used as the rejection of claim 15.  
As to claim 16: Claim 16 is a dependent claim of claim 15. The prior art Yilmaz further discloses claim limitation of the input unit includes a sheet-type input unit and a pen-type input unit, as a shape (Fig. 2 shows the input unit includes a sheet-type input unit and a pen-type input unit, as a shape). In addition, the same motivation is used as the rejection of claim 17.
As to claim 17: Claim 16 is a dependent claim of claim 15. The prior art Yilmaz further discloses claim limitation of an area setting unit that determines a tactile area in which a work is tactually performed by using the input unit (Fig. 6A, an area setting unit that determines “a tactile area 54” in which a work is tactually performed by using the input unit). In addition, the same motivation is used as the rejection of claim 17.  

Claim(s) 8-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugama et al (US 2017/0031341 A1) in view of Yilmaz et al (US 2013/0106800 A1), hereinafter Sugamas as applied to claims 1, 12 above, and further in view of HILDRETH et al (US 2017/0278304 A1).
As to claim 8: Sugamas does not expressly disclose the generation unit generates display information for virtually 3Customer No.: 31561Application No.: 16/198,893displaying the input unit existing in a real space, in a virtual space. However, Hildreth teaches an information processing apparatus comprises a generation unit generates display information for virtually displaying am input unit existing in a real space, in a virtual space (Figs. 1-3, “an information processing apparatus 100” comprises “a generation unit 106” generates display information for virtually displaying “an input unit 214” existing in a real space, in a virtual space; ¶0021-0044). It would have been obvious to a person of ordinary skill in 
As to claim 9: Claim 9 is a dependent claim of claim 8. The prior art Hildreth further discloses claim limitation of the generation unit generates display information by separating a tactile area in which the user can use the input unit and a non-tactile area in which the user cannot use the input unit (Figs. 1-3, , the generation unit generates display information in a tactile area in which the user can use the input unit and a non-tactile area in which the user cannot use the input unit, wherein a non-tactile area is outside of the tactile area in which the user cannot use the input unit, wherein the keyboard represents the tactile area). In addition, the same motivation is used as the rejection of claim 9.  
As to claim 10: Claim 10 is a dependent claim of claim 9. The prior art Hildreth further discloses claim limitation of the generation unit displays the input unit in the tactile area (Fig. 3 shows the generation unit displays the input unit in the tactile area). In addition, the same motivation is used as the rejection of claim 10.  
As to claim 11: Claim 11 is a dependent claim of claim 10. The prior art Hildreth further discloses claim limitation of the generation unit generates display information for displaying documents to be displayed at all times in the virtual space, in the non-tactile area (Hildreth: Fig. 3 shows the generation unit generates display information for displaying documents to be displayed at all times in the virtual space, in the non-tactile area). In addition, the same motivation is used as the rejection of claim 11.  
As to claim 13: Sugamas does not expressly disclose the display apparatus is a head mounted display. However, Hildreth teaches a display apparatus is a head mounted display (Fig. 2, a display apparatus is “a head mounted display 204”; ¶0032). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugamas to substitute a head mounted display for replacing the display apparatus, the results of substitution is predictable that the head mounted display for display imaging information as taught by Hildreth. The motivation would have been in order to obtain depth information of the physical environment and capture a visual image of the physical environment (Hildreth: Abstract).
As to claim 14: Claim 14 is a dependent claim of claim 10. The prior art Hildreth further discloses claim limitation of the image display virtually displays the input unit in the virtual space according to the actual input unit (Fig. 3, the image display virtually displays the input unit in the virtual space according to the actual input unit 214; ¶0038). In addition, the same motivation is used as the rejection of claim 14.  
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugama et al (US 2017/0031341 A1) in view of Yilmaz et al (US 2013/0106800 A1),  as applied to claim 15 above, and further in view of SHIOBARA et al (US 2019/0274023 A1).
As to claim 18: Sugama discloses the image information is a moving image or plural still images (Figs. 1-21, ¶0041-0083).
Sugamas does not expressly use terminology of image captured at predetermined short time intervals. However, Shiobara teaches an information processing apparatus comprises an image apparatus captures images of an imaging region at predetermined time intervals (Fig. 1, “an information processing apparatus 2” comprises “an image apparatus 11A” captures images of an imaging region at predetermined time intervals; ¶0084-0087). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugamas to have the image apparatus captures the image information is a moving image or plural still images captured at predetermined short time intervals as taught by Shiobara. The motivation would have been in order to transmit the images to the control unit. In the control unit, the target object determination unit carries out image recognition processing (Shiobara: ¶0087). 
 
Response to Arguments
Applicant’s arguments on September 1, 2021 have been considered but are moot in view of new ground(s) rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693